Citation Nr: 0603532	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-06 605	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota

THE ISSUES

1. Entitlement to service connection for atrophic maculopathy 
to include as secondary to exposure to chemicals and 
herbicides (Agent Orange).

2. Entitlement to service connection for right median nerve 
carpal tunnel syndrome.

3. Entitlement to service connection for left median nerve 
carpal tunnel syndrome.

REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs

WITNESS AT HEARINGS ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to June 
1973, from May 1975 to April 1982, from May 31 to August 20, 
1982, and from March 1987 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of June 2001 rating decision of a Department of 
Veterans' Affairs (VA), Regional Office (RO).  

In September 2002, the veteran appeared at a hearing before a 
Decision Review Officer.  In August 2005, he appeared at 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is in the record. 

In VA Form 9, dated in March 2003, the veteran again raised 
the issue of a temporary total rating based on convalescence 
following surgery.  The matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

As to the eye claim, the service medical records document 
pigmentary changes in retina.  After service in May 2002, the 
veteran was referred to Vanderbilt University for a second 
opinion, regarding the etiology of atrophic maculopathy.  On 
VA examination in August 2003, while the examiner had 
reviewed the file, the examiner did not comment specifically 
of the clinical significance of the in-service findings in 
relation to atrophic maculopathy.  

As to the claim for median nerve carpal tunnel syndrome, in 
January 1994 the service medical records documented the 
veteran's complaint that his hands "locked-up," but no 
neurological disease was found.  On VA examination in August 
1996, the examiner referred to the veteran's periodic loss of 
control of his hands.  The impression was possible peripheral 
neuropathy.  

As there is evidence of current disabilities, evidence of eye 
and hand symptoms during service, and evidence of a possible 
association with service, further evidentiary development 
under the duty to assist, 38 C.F.R. § 3.159, is necessary 
before the claims can be decided. 

Accordingly, the case is REMANDED for the following:

1. Ask the veteran for the second medical 
opinion, regarding the etiology of 
atrophic maculopathy, obtained from 
Vanderbilt University after May 2002 and 
before his VA eye examination in August 
2003. 

2. Schedule the veteran for VA 
examination by an ophthalmologist to 
determine the onset and etiology of 
atrophic maculopathy. The claims folder 
must be reviewed by the examiner.  The 
examiner is asked to comment on the 
following:

(a). What is the clinical 
significance of the finding of 
retinal pigmentary changes during 
service and atrophic maculopathy? 

(b). Is there a medical or 
scientific basis to etiologically 
relate atrophic maculopathy to 
exposure to chemicals, including 
Agent Orange? 

(c). Did atrophic maculopathy have 
onset during service? 

2. Schedule the veteran for a VA 
neurological examination to determine the 
onset of bilateral median nerve carpal 
tunnel syndrome.  The claims folder must 
be reviewed by the examiner.  The 
examiner is asked to comment on the 
following:  

What is the clinical significance of 
the veteran's complaint of "locking 
up" of the hands during service and 
the post-service diagnosis of 
bilateral median nerve carpal tunnel 
syndrome?  

3. After the above has been completed, 
adjudicate the claims.  If any decision 
remains adverse to the veteran, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

